Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/372,245 filed on 07/30/2021.  Claim(s) 1-17 is/are pending and have been examined.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
Priority
This application repeats a substantial portion of prior Application No. 15/900,488, filed 02/20/2018, and adds disclosure not presented in the prior application. The current application is a continuation-in-part and claims priority to parent application 15/900,488 and provisional applications 62/652,290, 62/630,161, 62/630,154.
For limitations of independent claim 1, that recite:
	a third display area including at least one indicator that displays, in real time, responses of one or more other users participating in the single instance of the interactive program, wherein the one or more other users have permitted the display of their responses to the user within the interface

Support could not be found for the above recited limitations in parent application 15/900,488 and provisional applications 62/630,161, 62/630,154.


Therefore, the earliest priority date for the currently pending claimed invention will be given a priority date of 04/03/2018.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/30/2021 is/are considered.
Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
A)	Applicants assert on P.7-8 part I, that “Independent claim 1 requires that "the interactive element is received at the mobile device separate from the real-time video associated with the single instance of the interactive program" and that "the responses of the one or more other users are received at the mobile device separate from the interactive element and the real-time video associated with the single instance of the interactive program." (Emphasis added.) The Office Action concedes that Or does not describe "the interactive element is received separate from the real-time video" and "the responses of the one or more users are received separate from the interactive element and the real-time video." (Office Action, pp. 8-9.)… However, if the purported modification of Or in view of Aldrey were made, the principle of operation of Or would impermissibly change. See MPEP 2143.0l(VI): "If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to 
In response, the Examiner respectfully disagrees. Applicant's argument that modifying Or to include wherein an interactive element is received separate from real-time video would impermissibly change the principle of operation of Or's system, which requires transmitting program footage and interactions together" would impermissibly change the principle of operation of Or's system, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Both Or and Aldrey teaches interactive elements, except as asserted by Applicant, the interactive element(s) in Or are added to the broadcast signal, whereas in Aldrey, the interactive element(s) may be received separately from the video. One of 

B)	Applicants assert on P.8-9 part II, that “the cited references, alone or in combination, fail to disclose or suggest "the mobile device ... receives, from the publish and subscribe server, the real-time video associated with the single instance of the interactive program… As such, neither Or nor Pallamreddy describe "the mobile device ... receives, from the publish and subscribe server, the real-time video associated with the single instance of the interactive program,"… Even if one of ordinary skill would have been led to combine the cited references in some manner (which Applicant does not concede), no such combination would have disclosed or suggested the above emphasized portions of claim 1…


Therefore, based on the response above, and the Office Action below, Or, Aldrey, and Pallamreddy continues to teach the claimed limitation(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-10, 12-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), and further in view of Pallamreddy et al. (US 2009/0150502).
Consider claim 1, Or teaches an interface of a mobile device (Figs.2-3, Paragraph 0072, 0078) comprising: 
a first display area adapted to display real-time video associated with a single instance of an interactive program, wherein: the mobile device receives, from a server, the real-time video associated with the single instance of the interactive program (Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and 
a second display area adapted to display an interactive element associated with the single instance of the interactive program, wherein: the interactive element, when selected (Paragraph 0072 teaches as time goes on, the distinctions between television, computer and telephone become increasing blurred. One can watch TV programs over the Internet or even on the screen of a personal computer. Internet enabled computers allow telephony using VOIP technology, and mobile phones increasingly allow Internet access and some allow viewing of television channels. Thus any interactive system show allow viewing a participation across platforms. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen) within a predetermined time limit (Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience), causes the mobile device to transmit a response of a user to an engine executing the single instance of the interactive program (Paragraph 0076 teaches collecting and processing audience 
the mobile device receives, from the server, the interactive element associated with the single instance of the interactive program, wherein the interactive element is received at the mobile device, the real-time video associated with the single instance of the interactive program (Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen); and

Or does not explicitly teach device is device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
based on a first update to the channel, the device receives, from the publish and subscribe server, data, wherein the interactive element is received separate from the real-time video; and
a third display area including at least one indicator that displays, responses of one or more other users, wherein:
the one or more other users have permitted the display of their responses to the user within the interface,
based on a second update to the channel, the device receives, from the publish and subscribe server, the responses of the one or more other users, 
the responses of the one or more other users are received separate from the interactive element and the real-time video, and
the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user.
In an analogous art, Aldrey teaches wherein the interactive element is received separate from the real-time video (Paragraph 0014, 0035 teaches video channel that carries video information transmitted from video source system that is provided to client devices, where audience members outside the studio may 
a third display area including at least one indicator that displays, responses of one or more other users, wherein: the one or more other users have permitted the display of their responses to the user within the interface, the device receives, from a server, the responses of the one or more other users, the responses of the one or more other users are received separate from the interactive element and the real-time video, and the responses of the one or more other users are displayed to the user in real time and prior to an expiration Polling results data may be presented on each user’s display during the time they have to answer the poll. The polling results data is updated in real-time reflecting all users’ responses, and displayed to each user. Each poll has a predetermined time limit since as taught in, including, but not limited to [0036] polling data is coordinated with the currently presented program. Hence, there is a predetermined time limit in which the user can select and transmit their response. Additionally, since all user responses are displayed in real time in the poll results data to each user. By responding to the poll, users are permitting the display of their response to other users, including the user mentioned in the claim. Hence, the user is able to view responses of other users who have permitted display of their response, where the responses are displayed in real time and prior to expiration of the predetermined time limit for selecting interactive element to transmit the response of the user. Aldrey further teaches common interest groups, CIG, which would further narrow down the number of permitted user(s) that can respond to the poll and view the poll results data).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or to include wherein the interactive element is received separate from the real-time video; and a third display area including at least one indicator that displays, responses of one or more other users, wherein: the one or more other users have permitted the display of their responses to the user within the interface, the device receives, from a server, the responses of the one or more other users, the responses of the one or more other users are received separate from the interactive element and the real-time video, and the responses of the one or more other users are displayed to the user in real time and prior to an expiration of the predetermined time limit for selecting the interactive element to transmit the response of the user, as taught by Aldrey, for the advantage of providing the appropriate polling window typically associated with a given program, so that appropriate program-specific questions are posed to the viewer (Aldrey – Paragraph 0041), providing users local control over presentation of results (Aldrey – Paragraph 0021), providing different methods that may produce end results that appear the same to the viewer, but are constructed by different procedures (Aldrey – Paragraph 0021), providing “interactive viewing”, creating a greater public interest in the program and contributes to creating a larger viewing base (Aldrey – Paragraph 0001), enabling 
Or and Aldrey do not explicitly teach device is device is subscribed to a channel from a publish and subscribe server; 
server is a publish and subscribe server;
based on a first update to the channel, the device receives, from the publish and subscribe server, data; and
based on a second update to the channel, the device receives, from the publish and subscribe server, additional data.
In an analogous art, Pallamreddy teaches device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server (server 108-Fig.1; Paragraph 0011, 0017 teaches a publish and subscribe, pub/sub server, including a channel-based publish/subscribe means for allowing clients to send and receive asynchronous messages over protocols such as HTTP. Paragraph 0012 teaches use of technologies such as JMS that support message based communications between two or more entities. JMS can allow hundreds of participants to share information using publish and subscribe. Paragraph 0014 teaches publish/subscribe messaging where subscribers may subscribe to receive messages for a particular message topic. Paragraph 0018 teaches a pub/sub server 112 that provides a plurality of channels that client applications can subscribe to);
Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or and Aldrey to include device is subscribed to a channel from a publish and subscribe server; server is a publish and subscribe server; based on a first update to the channel, the device receives, from the publish and subscribe server, data; and based on a second update to the channel, the mobile device receives, from the publish and subscribe server, additional data, as taught by Pallamreddy, for the advantage of providing a publish and subscribe server that includes channels to allow clients to send and 
The combination of Or, Aldrey, and Pallamreddy provides for a combined system where communication between server and client may be via a pub/sub. Or and Aldrey taught reception of real-time video, interactive element(s), and responses of one or more users received by the mobile device. Pallamreddy taught the pub/sub server system providing message, information, or other responses, and updates to the client via subscribed channel(s). In combination, the combined system would provide for real-time video, interactive element(s), and responses of one or more users to be received via a subscribed channel from the pub/sub server through updates.

Consider claim 2, Or, Aldrey, and Pallamreddy teach the interface further comprising a fourth display area including at least one indicator that displays, in real time and subsequent to the expiration of the predetermined time limit, aggregated responses of multiple users participating in the single instance of the interactive program, the aggregated responses including the transmitted response (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. 

Consider claim 3, Or, Aldrey, and Pallamreddy teach wherein the first and second display areas are displayed concurrently within a single interface (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. Fig.3, Paragraph 0108 teaches how in second frame 

Consider claim 4, Or, Aldrey, and Pallamreddy teach wherein the second display area is adapted to display a plurality of interactive elements in multiple rounds of the interactive program, the plurality of rounds being associated with the single instance of the interactive program (Or - Paragraph 0073 teaches "interactions" may be grouped together to form longer content units within a show. Show content units may be referred to as “Sessions". A show that may be built up around mass viewer participation, may include numerous sessions. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display. The interactive sessions with mass remote viewer participation is effected in real time. Paragraph 0066 teaches giving subscribers the ability to use their input device to interact continuously with a TV show or with an interactive game running on a digital screen).

Consider claim 7, Or, Aldrey, and Pallamreddy teach further comprising a fourth display area including at least one indicator that displays, in real time, a graphical representation of the aggregated responses of the multiple users participating in the single instance of the interactive program (Or - Paragraph 

Consider claim 8, Or, Aldrey, and Pallamreddy teach wherein the real-time video associated with the single instance of the interactive program includes live video captured and streamed in real time (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted image of the presenter in the TV studio. Paragraph 0108 teaches activity filmed in the TV studio).

Consider claim 9, Or, Aldrey, and Pallamreddy teach wherein the live video includes a presentation of a live program including a program host (Or - Paragraph 0026, 0069 teaches remote audience with a live program, allowing participation in the show in real time. Fig.2, Paragraph 0107 teaches transmitted 

Consider claim 10, Or, Aldrey, and Pallamreddy teach wherein the second display area is adapted to display a counter that indicates, to the user, a remaining time permitted for the user to activate the interactive element associated with the single instance of the interactive program (Or - Fig.11, Paragraph 0062, 0133 teaches adding a time limit for response and perhaps displaying a countdown to the audience. Paragraph 0071 teaches a period of time that is allocated during which participants can reply. Results are accumulated and a closing event at which the cues can be removed and replaced with a final results after processing all the viewer responses) for the player to activate the interactive element associated with the single instance (Paragraph 0076 teaches collecting and processing audience participation signals through Real Time Dialog Machine, enabling substantially simultaneous data input from each of a plurality of viewers in data communication over the network. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Paragraph 0078 teaches questions and answers and derived data and/or visual cues may be added to programs, particularly live programs, for transmission therewith for display to the viewer on his or her TV set, computer screen or mobile phone display).

claim 12, Or, Aldrey, and Pallamreddy teach the aggregated responses are transmitted to the publish and subscribe server for analysis, based on a third update to the channel, the mobile device receives, from the publish and subscribe server, results from the analysis of the aggregated responses, and the graphical representation of the aggregated responses is generated based on the results (Or - Paragraph 0076 teaches a Real Time Dialog Machine 102 through which audience participation signals are collected and processed, having input ports 104, 106, 108, 110, for enabling substantially simultaneous data input from each of a plurality of viewers in data communication therewith. Real Time Dialog Machine 102 may be hosted on one or more computer servers. Paragraph 0077 teaches Real Time Dialog Machine 102 is coupled to databases 126 via a participation processor 128 which processes aggregated data from the Real Time Dialog Machine 102. Aggregated data is processed and statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay, to provide participation cues and information to the viewer; Aldrey - Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time. Paragraph 0036 teaches polling computer is able to ensure that the polling data presented is coordinated with currently presented programs. Paragraph 0037 teaches storing and analyzing of polling data. The analyzed results may be provided in real time, where results may be displayed as a histogram chart indicating the relative percentage of how the viewers are voting, indicating the current vote status; Pallamreddy - Paragraph 0021 teaches a JMS Subscribed channels provide data to subscribed clients such as messages, information, or other responses. Updates are provided via the channel by the pub/sub server, and received by clients for use by client application(s). In the combined system, as information is updated, the updates may be provided by pub/sub server to the client, thus analysis of the aggregated responses may be provided to the client by the pub/sub server on subsequent updates, and presented by the client).

Consider claim 13, Or, Aldrey, and Pallamreddy teach wherein the results are received at the mobile device separate from the interactive element and the real time video associated with the single instance of the interactive program (Or - Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to 

Consider claim 15, Or, Aldrey, and Pallamreddy teach wherein the responses of the one or more other users are received at the mobile device in Since polling results data is updated in real-time reflecting all users’ responses and displayed to each user in real time with corresponding on-going video/program, responses are received in parallel with the on-going video/program in which the responses are associated to).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Geist, JR. et al. (US 2009/0325706).
Consider claim 5, Or, Aldrey, and Pallamreddy teach further comprising a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program.
In an analogous art, Geist teaches a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program (Paragraph 0060 teaches a user interface that displays the total number of players participating in the round. Providing a "snapshot” of total number of players between trivia questions).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include a fourth display area including an indicator that identifies a counter of multiple users participating in the single instance of the interactive program, as taught by Geist, for the advantage of tracking and informing of the many people participating, allowing the system to keep track of the many users and provide visual feedback for simple readout of the number of participants.

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Stackel et al. (US 2017/0064033).
claim 6, Or, Aldrey, and Pallamreddy teach wherein the third display area including the at least one indicator that displays, in real time, the responses of the one or more other users participating in the single instance of the interactive program (Or - Paragraph 0077 teaches queries to the remote audience, appropriate responses, statistics representing the number and distribution of responses are fed to a graphical overlay interface which generates and modifies graphic overlay to provide participation cues and information to the viewers. Paragraph 0078 teaches interactive sessions with mass remote viewer participation is effected in real time. Interacting viewer may view the effect of his interaction on the program being viewed, perhaps as it influences the results of a straw poll, or the percentage of viewers answering a question correctly. Paragraph 0090-0092 teaches collecting participation results and dynamically processing the results, to generate and modify material as a graphic overlay that is added to the broadcast signal to relay participation information; Aldrey - Paragraph 0019 teaches results of the poll can be presented to the user for informational purposes. A real time indication 250 may be provided, via a separate window showing the relative indications of the viewer’s feedback as they occur. Information may incorporate a legend 252 along with a graph 254 or other icons for showing the real time results. Total number of poll results or percentages may be presented. The results may also provide a summary of the relative percentages. Paragraph 0022 teaches real-time polling results information may be displayed and updated in real-time), but do not explicitly teach displays icons within an interactive program element.

Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include displays icons within an interactive program element, as taught by Stackel, for the advantage of providing a convenient way for people to stay connected and informed, even across great distances, where many people are interested in opinions of friends (Stackel – Paragraph 0002), enabling users to easily ascertain and view responses of other users.

Consider claim 11, Or, Aldrey, and Pallamreddy teach wherein the third display area including the at least one indicator that displays, in real time, 
In an analogous art, Stackel teaches displays icons of other users within an interactive program element that selected the interactive program element (Paragraph 0004 teaches each user may create and maintain a personal social network of friends and other contacts that are connected to that user through the system. Users may publish, post, and/or otherwise make available information to other users, in particular the users in their social network. Where information can be questions, answers, reactions, replies, responses, etc. Fig.3, Paragraph 0045 teaches view 301 may include names, icons, images, and/or other identifiable information that depicts which users from the social network selected which of the answers 307a-307e. In some embodiments, only users from a particular social network are shown. In some embodiments, a view similar to view 301 may be combined with a view similar to view 203. Fig.12, Paragraph 0050 teaches by way of non-limiting example, view 1201-Fig.12 may include similar elements as view 303 in Fig.3).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include displays icons of other users within an interactive program element that selected the interactive program element, as taught by Stackel, for the advantage of providing a .	

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Reynolds et al. (US 2002/0147987).
Consider claim 14, Or, Aldrey, and Pallamreddy teach wherein the interactive element is received at the mobile device, with the real-time video associated with the single instance of the interactive program (Or - Figs.2-3, Paragraph 0072, 0078; Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Aldrey – Paragraph 0015 teaches user feedback can be provided in various forms and is known by different terms such as voting or polling. Paragraph 0016 teaches a polling window that poses one or more questions along with a series of options for user input. Questions may solicit viewer input regarding the performer currently being viewed. Paragraph 0017 teaches feedback information is collected and may be used to influence the 
In an analogous art, Reynolds teaches interactive element is received in parallel with video (Paragraph 0007 teaches combined signals, where various interactive video feeds are combined to produce a desired combined or correlated video signal for a particular viewer. Other applications of combined video signals include interactive games that can be combined as overlays with standard video feeds, etc. Paragraph 0010 teaches one or more video feeds can comprise enhanced video that is provided from an Internet connection. Paragraph 0016, 0041-0042, 0045 teaches generating a composite interactive video signal at a client device by combining first video signal being an interactive signal, with a second video signal. Where the video signals are received substantially simultaneously, where the created composite video signal from the first and second video signal are displayed simultaneously).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include interactive element is received in parallel with video, as taught by Reynolds, for the advantage of allowing the system to receive signals substantially simultaneously, in order to generate a composite signal from multiple signals, that may be .

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Shastri (US 2002/0065922).
Consider claim 16, Or, Aldrey, and Pallamreddy teach wherein the mobile device (Or - Figs.2-3, Paragraph 0072, 0078), the publish and subscribe server (Pallamreddy - server 108-Fig.1; Paragraph 0011, 0017), but do not explicitly teach selects the server from a plurality of servers based on one or more download statistics.
In an analogous art, Shastri teaches selects a server from a plurality of servers based on one or more download statistics (Abstract, Paragraph 0010-0012, 0032-0033 teaches server node connected to a client node, where the client node may monitor one or more quality-of-service values/metrics from a plurality of server nodes, allowing the client to dynamically select/switch servers based on various Quality of Service, QoS, statistics. Paragraph 0070 teaches present invention is likewise applicable to fixed and mobile wireless CPE systems).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include selects a server from a plurality of servers based on one or more download statistics, as .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Or (US 2008/0282286), in view of Aldrey et al. (US 2008/0086742), in view of Pallamreddy et al. (US 2009/0150502), and further in view of Dury et al. (US 2017/0006322).
Consider claim 17, Or, Aldrey, and Pallamreddy teach wherein an engine controls distribution of the real-time video and the interactive element to the mobile device (Or - system 100-Fig.1, Paragraph 0076-0077 teaches general purpose computer running appropriate software to execute the invention. Fig.2, Paragraph 0107 teaches interactive elements are typically viewable in conjunction with and not instead of the transmitted image, in this case, the presenter in the TV studio. 306-Fig.3, Paragraph 0108 teaches activity filmed in the TV studio. Paragraph 0069 teaches a live TV show, and enabling the user to participate in the show and to affect its content and progress in real time. Figs.2&3, Paragraph 0107-0108 teaches displaying interactive elements on the frame 200/300. Aldrey – Video headend 632-Fig.6, Paragraph 0031 teaches video headend having hardware and software necessary to provide video transmissions. Paragraph 0036-0038 teaches polling computer 620 implemented by processing platform, for analyzing and providing polling data. Paragraph 0045 teaches alternatively polling window data may be transmitted via a data channel 
In an analogous art, Dury teaches wherein engine is a game engine that controls distribution (Fig.23, Paragraph 0083, 0089, 0239, 0346 teaches game system having game engine 2322, that controls distribution of game audiovisual data and game metadata to client devices(s)).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Or, Aldrey, and Pallamreddy to include wherein engine is a game engine that controls distribution, as taught by Dury, for the advantage of providing a native system to handle specific game related task(s), that are tailor fit to the task(s) at hand, allowing for easier and more efficient management of related gaming data for processing and distribution

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425